Citation Nr: 1612139	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for an ostectomy of the right heel, with hallux valgus deformity and arthritis.

(The issue of entitlement to an increased rating in excess of 30 percent for an ostectomy of the left heel, with hallux valgus deformity, hammertoe and arthritis, has been assigned a separate docket number and is discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The RO granted an additional increased rating of 30 percent for the Veteran's right heel ostectomy in an January 2015 rating decision, effective March 2, 2010. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been updated on the title page to reflect the 30 percent award.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDINGS OF FACT

During her January 2016 hearing and prior to the promulgation of a Board decision, the Veteran withdrew her appeal of an increased rating in excess of 30 percent for an ostectomy of the right heel, with hallux valgus deformity and arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an increased rating in excess of 30 percent for an ostectomy of the right heel, with hallux valgus deformity and arthritis. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by her authorized representative. 38 C.F.R. § 20.204. 

In this case, the Veteran stated both during her January 2016 hearing and in separate January 2016 signed correspondence that she wished to withdraw her pending claim for an increased rating in excess of 30 percent for an ostectomy of the right heel, with hallux valgus deformity and arthritis, as she was satisfied with the assigned rating. As the Veteran has withdrawn the appeal, the Board no longer has appellate jurisdiction and can take no further action on the matter. 38 C.F.R. §§ 20.204, 20.1100(b).


ORDER

The appeal regarding the claim of entitlement to an increased rating in excess of 30 percent for an ostectomy of the right heel, with hallux valgus deformity and arthritis, is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


